DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the passenger cabin and prime mover (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 1A-1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  In claim 2, line 4, the phrase  “the longitudinal midplane” should be - -a longitudinal midplane- -.
In claim 3, line3, the word - -to- - should be added after the first instance of the word “coupled”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites disclose that a drive system connects the driven wheel to a shared prime mover.  Is the “shared prime mover” the same or different to the prime mover recited in line 2 of claim 1?  Is the shared prime mover shared between the driven wheels or to something else?  Since the prime mover is not shown, the correlation and location of the drive system, driven wheels and a prime mover relative to each other is unclear.  Clarification and correction are required.  The claim will be read such that there is one prime mover that is connected to all of the drive wheels.
Claim 1, last two lines recites “in another”.  In another WHAT? (direction, travel mode?).  Clarification and correction are required.  The claim will be read as “in another direction”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/128379 A1 (Xu) in view of US Pub 2020/0189656 (Hiroe).
Regarding claim 1, Xu discloses an automobile comprising a frame 12, wheels (See wheels in Figs 3A-3Q) for rolling transport of the frame including a front set of wheels proximate a front end of the vehicle and a rear set of wheels proximate an opposing rear end of the vehicle of which both sets are steerable wheels (See Para [0014]), a suspension system 100 connected between the wheels and the frame to enable relative movement of the wheels upwardly and downwardly, a drive system (See Fig 2) connecting the driven wheels to a prime mover 16; a steering system 48,50 carried on the frame and comprising a steering wheel, for each wheel, a respective steering knuckle 24 on which the steerable wheel is rotatably supported, the steering knuckle swivelable about a respective upright steering axis and coupled to the frame by the suspension system for relative movement upwardly and downwardly thereof; wherein the steering system is configured to rotate the respective steering knuckle of each steerable wheel through a ninety degree range between a straight-ahead position, in which a rotational axis of the steerable wheel is perpendicularly transverse in plan view to a longitudinal midplane of the automobile to enable longitudinally straight travel of the automobile in the normal road travel mode, and a ninety degree position, in which the rotational axis of the steerable wheel is parallel in plan view to the longitudinal axis to enable lateral travel of the automobile in another direction. (Compare Figs 3A and 3B).  Xu does not disclose the passenger cabin.  However, it is well known that an automobile includes a passenger cabin and that the steering wheel is located in the passenger cabin.  
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616